Per Curiam
This court has received 10 separate and distinct petitions from this petitioner since July 3, 1964. The last two received are a “Writ of Mandamus, Prohibition,” and a “Petition, pro se.”
*647None of the petitions received state any concrete proposition on which a belated appeal under Rule 2-40A or a writ of mandate under Rule 2-35 could be issued. The petitioner merely alleges that he is being wrongfully detained in the Indiana Reformatory but states no grounds whatsoever upon which his conclusion can be based.
It is clear under Indiana law that a writ of mandate may only be issued by the Supreme Court when the appeal is requested within the period for timely appeal. Nowhere in these petitions is it alleged such appeal was requested. State ex rel. Grecco v. Allen Cir. Ct. et al. (1958), 238 Ind. 571, 153 N. E. 2d 914.
A petition for writ of mandate filed pro se which contains no form of a writ which he deems himself entitled to, fails to meet the requirements of Rule 2-35 and must be denied. State v. Parsons (1955), 234 Ind. 708, 129 N. E. 2d 60.
These petitions may be viewed in the light of a belated appeal under Rule 2-40A. The petitioner alleges that the verdict is contrary to law, but petitioner states no reasons upon which he based this conclusion. Petitioner does not bring forth new evidence. This petition therefore fails in all regards. Frivolous appeals are not permitted. Willoughby v. State (1961), 242 Ind. 183, 167 N. E. 2d 881.
Petitions dismissed.
Achor, J., not participating.
Note. — Reported in 220 N. E. 2d 611.